Citation Nr: 0530769	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a disorder 
manifested by fatigue.

6.  Entitlement to service connection for a headache 
disorder.

7.  Entitlement to service connection for post-operative 
residuals of a hysterectomy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1980 to December 1983; she also had a subsequent 
period of Reserve service.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision of the Seattle RO.  The veteran's file 
is now in the jurisdiction of the Anchorage RO.  The claim 
characterized as seeking service connection for postoperative 
residuals of hysterectomy was claimed as service connection 
for abnormal menstrual cycle/heavy bleeding.  It was 
recharacterized to reflect the current disability for which 
service connection is sought rather than the alleged etiology 
of the disability.  

In correspondence received in March 2005, the veteran's 
representative sought (on her behalf) to reopen claims 
seeking service connection for a cervical spine disability, a 
right shoulder disability, clammy hands and feet, fibrocystic 
breasts, and tinnitus.  These matters are referred to the RO 
for appropriate action.

This appeal is being REMANDED (in part, the claims seeking 
service connection for thoracic and low back disability, 
fatigue, a headache disorder, and postoperative residuals of 
a hysterectomy) to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.   


FINDINGS OF FACT

1.  A left knee disability was not manifested in service, and 
the preponderance of the evidence is against a finding that 
any current left knee disability is related to service, or to 
any complaints noted therein.

2.  A chronic left shoulder disability was not manifested in 
service and is not currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


2.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The October 2002 statement of the case (SOC), September 2004 
supplemental SOC (SSOC), and letters in April 2001 and 
February 2003, all provided at least some VCAA-type notice, 
i.e., of what the evidence showed, the criteria for 
establishing entitlement to higher ratings, and the bases for 
the denial of the claims.  The April 2001 and February 2003 
letters outlined the appellant's and VA's responsibilities in 
developing evidence to support the claims, advised her of 
what type of evidence would be pertinent to the claims, and 
advised her to identify evidence for VA to obtain or to 
submit the evidence herself.  The October 2002 SOC outlined 
the regulation implementing the VCAA, specifically including 
the provision that the claimant should submit any pertinent 
evidence in his possession.  

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given.  The claim was readjudicated after full notice was 
given.  See September 2004 SSOC.  Consequently, the veteran 
is not prejudiced by any notice timing defect. 

As to VA's duty to assist, records of VA and, to the extent 
possible, private treatment have been secured.  The veteran 
underwent VA examinations in November 2003 and November 2004.  
She has not identified any further pertinent records that 
remain outstanding.  VA's duty to assist is met.  

II. Factual Background

The veteran's service medical records include a report of a 
pre-enlistment examination and medical history that showed 
normal findings for upper and lower extremities and the 
musculoskeletal system, and no complaints or diagnoses with 
respect to the left shoulder or left knee.  A medical history 
report prior to discharge indicates the veteran marked the 
box indicating that she had a painful or "trick" shoulder 
or elbow.  The narrative section notes her complaints of left 
shoulder pain.  The examination report shows normal findings 
for upper and lower extremities and the musculoskeletal 
system.  Medical/examination reports from the veteran's 
Reserve service in the s, dated in December 1987, note normal 
findings and do not mention complaints or diagnoses 
pertaining to the left shoulder or the left knee.  

A record of VA medical treatment in October 2000 notes the 
veteran's complaints of a cold sensation in the outer side of 
the left deltoid and the top of the left knee.  In May 2001, 
she again complained of a cold sensation in the left arm and 
indicated she had left knee swelling and stiffness.  She also 
reported that her left leg occasionally gave out.  In 
December 2001, the veteran sought treatment after she 
reportedly fell and injured her left arm.  On examination of 
the left arm, a muscle contusion was noted.  An April 2002 
record reflects that the veteran continued to feel cold and 
numbness in her left arm.  She also complained of left knee 
pain once a month, but indicated that she had no current 
problem.  In June 2002, the veteran complained of worsening 
left hip and knee pain over the past few weeks.  She reported 
that the pain was constant and that there was occasional 
swelling and giving way.  She denied trauma.  An x-ray was 
interpreted as showing possible degenerative joint disease 
vs. referred pain. `

On June 2002 x-ray no left knee abnormalities were noted.  

A record of VA treatment in May 2003 indicates that the 
veteran's hip and knee pain persisted.  X-rays revealed early 
degenerative disease in the left hip with referred knee pain.

On November 2003 VA examination, the examiner noted that 
there was a possible tracking abnormality of the patella, 
which was considered the etiology of the veteran's left knee 
pain.

On November 2004 VA joints examination, the veteran reported 
that she could not recall any injury to her left knee in 
service, but indicated that she currently had left knee pain.  
Mild left knee anterior patellofemoral pain syndrome was 
diagnosed.  The impression was that the veteran's left knee 
pain was related to increased ligamentous laxity that was 
considered an inherited condition and not secondary to any 
condition that occurred in service.

III. Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may be established for preexisting disability that 
was aggravated by service.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West , 12 
Vet. App. 247 (1999).   

A. Left Knee

There were no complaints, findings, or diagnoses of a left 
knee disability noted in service.  The initial diagnosis of a 
left knee disability (patellofemoral pain syndrome) was made 
many years postservice, and there is no competent (medical) 
evidence that relates the disability to service.  The only 
medical opinion of record that directly addresses the 
etiology of the veteran's left knee disorder, a November 2004 
VA physician's impression, is to the effect that the 
veteran's left knee disability is not related to her service.  
The veteran's belief that her left knee disability is related 
to service is not competent evidence, as she is a layperson, 
untrained in determining the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim, and it 
must be denied.  

B. Left Shoulder

The only time a left shoulder problem was noted in service 
was in a report of history on the veteran's service 
separation examination, when she gave a history of left 
shoulder pain.  However, examination of the upper extremities 
at the time was normal.  Furthermore, on Reserve service 
examination four years later, no left shoulder complaints or 
abnormalities were noted.  

Although the veteran has presented postservice complaints of 
a cold sensation in the left shoulder, and of a contusion 
following a postservice injury, there is no competent 
(medical) evidence that she has a chronic left shoulder 
disability.  Because there have been no clinical findings of 
signs or symptoms of a left shoulder disability (and no 
evidence of left shoulder injury or disease in service), and 
examination to explore whether the veteran has a left 
shoulder disability that is related to service is not 
necessary.  See 38 C.F.R. § 3.159.  

The threshold requirement that must be satisfied in any claim 
seeking service connection for a disability is that there 
must be competent evidence that such disability exists.  See 
38 U.S.C.A. § 1110; Hickson, supra.  Here, without competent 
evidence (a medical diagnosis) of a current left shoulder 
disability, there is no valid claim of service connection for 
such disability.  Because the veteran is a layperson 
untrained in diagnosing disability, her belief that she has a 
left shoulder disorder that is related to service is not 
competent evidence.  Espiritu, supra.  The preponderance of 
the evidence is against this claim, and it also must be 
denied.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.
REMAND

38 C.F.R. § 3.159 (c)(4) stipulates that VA will provide an 
examination if such is necessary to decide a claim, and that 
in the context of a service connection claim, an examination 
is necessary (summarized) if there is evidence of current 
disability (or symptoms), evidence of event, disease, or 
injury in service, and the record indicates that the current 
disability may be related to the event, injury, disease, in 
service (or in a secondary service connection claim to a 
disability that is already service connected).  

The veteran contends that she has upper and lower back 
(thoracic and lumbar spine) disability that is related to 
service or, alternatively, that was caused or aggravated by 
her service-connected pes planus.  Her service medical 
records (SMRs) reveal upper and lower back complaints.  
Postservice records show upper back complaints (with an 
examiner's finding of abnormal curvature), and lower back 
complaints (with VA examination findings of scoliosis and 
degenerative joint disease).  The November 2004 examiner did 
not comment regarding the likely etiology of any current back 
disability.  Given that the anatomical locations of the 
complaints in service correspond to those noted postservice, 
a VA examination for an opinion as to a nexus between the 
complaints in service (or the service connected foot 
disability) and postservice disability is indicated. 

During service the veteran had complaints of fatigue (which 
appear to have been related to her pregnancy).  Postservice 
complaints of fatigue have been noted (see e.g., February 
2001 treatment report).  Given the similarity of the 
complaints, an examination (with medical opinion) as to 
whether or not the postservice complaints are related to 
those in service is indicated.

Complaints of headaches were noted in service and postservice 
(even prior to the post-motor-vehicle-accident headache 
complaints noted in November 2002).  An examination to 
ascertain whether the headaches complaints in service arte 
related to those postservice is necessary.  

During service the veteran was seen/and treated for various 
gynecological problems.  She has had a hysterectomy 
postservice, and an examination to determine whether the 
disability requiring the hysterectomy is etiologically 
related to complaints or findings in service is necessary.  

Finally, while treatment records associated with the 
veteran's hysterectomy at Elmendorf Air Force Base hospital 
in July 2001 have been secured, the reports of the 
hospitalization for the hysterectomy have not been sought.  
Such records may contain information pertinent to the 
veteran's claim, and must be secured.  .

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request hospitalization 
records for the veteran from Elmendorf 
Air Force Base from January 2000 to the 
present (specifically including complete 
clinical records of the hospitalization 
for hysterectomy in July 2001).

2.  The RO should then arrange for the 
veteran to undergo the following 
examinations:  

A.  An orthopedic examination to 
determine the nature and likely etiology 
of the veteran's current upper and lower 
back disabilities.  The examiner should 
review the veteran's claims file, 
determine the appropriate diagnosis for 
any current upper and lower back 
disabilities, and opine whether it is at 
least as likely as not (i.e., a 50 
percent or better probability) that any 
current upper or lower back disability is 
related to the veteran's service (and 
specifically to upper and lower back 
complaints noted therein) or to his 
service connected bilateral foot 
disability.  The examiner should explain 
the rationale for all opinions given.  

B.  A gynecological examination to 
determine whether or not the veteran's 
hysterectomy in 2001 was, as likely as 
not, for disability that was related to 
service (including to any complaints 
noted therein).  The examiner should 
review the veteran's claims folder 
(including the service medical records 
and the reports relating to the 
hysterectomy), opine on the question 
presented, and explain the rationale for 
the opinion given.

C.  An examination by an appropriate 
physician to determine whether the 
veteran has a headache disorder and/or a 
chronic disability manifested by fatigue 
that are related to her complaints of 
headaches and fatigue in service (or are 
otherwise related to service).  The 
examiner must review the veteran's claims 
file in conjunction with the examination, 
and should explain the rationale for all 
opinions given.  

3.  The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate SSOC and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then  be returned to the Board, if 
otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of her claims. She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO. 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


